Citation Nr: 0931847	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1960.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The Veteran provided testimony at an April 2009 hearing 
before the undersigned Veterans Law Judge.  

In June 2009, the Board received from the Veteran additional 
evidence relevant to the issues appealed, along with a waiver 
of initial consideration by the RO.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.  See 38 C.F.R. § 20.1304(c).

This newly received evidence may be construed in part as 
probative and supportive medical evidence pertaining to the 
matter of entitlement to service connection for bilateral 
hearing loss disability.  However, as will be discussed in 
greater detail below, the Veteran's appeal as to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability was withdrawn at the Veteran's Board 
hearing in April 2009.  As a result, the Board no longer has 
jurisdiction over the issue.  Consequently, as the newly 
received medical opinion evidence may reflect a new intent to 
reopen the claim, this matter is referred to the RO for 
clarification and appropriate action.



FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
establishes that the Veteran has bilateral tinnitus that is 
at least as likely as not related to military noise exposure.

2.  In a written statement and in Board hearing testimony 
received in April 2009, the Veteran withdrew his appeal as to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The Veteran has withdrawn his appeal as to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability, and the appeal as to this issue is 
accordingly dismissed.  38 U.S.C.A. § 7105 (West 2002); 
C.F.R. §§ 20.101(d), 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant entitlement to service connection for 
bilateral tinnitus.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran seeks entitlement to service connection for 
bilateral tinnitus.  His DD Form 214 indicates that his 
military occupational specialty was that of aircraft 
mechanic.  Service treatment records contain no notation of 
history, complaint or diagnosis of tinnitus.  

With his claim for service connection, received in January 
2007, the Veteran submitted a statement from his wife 
asserting that she was married to the Veteran before he 
entered service.  (A marriage certificate verifies that she 
and the Veteran were married in October 1955, months prior to 
his period of active service.)  She wrote that during service 
and after working around and on aircraft the Veteran began to 
have problems with ringing in his ears.  In his application 
for service connection, the Veteran asserted, through his 
representative, that he had tinnitus that began during active 
service, after working on aircraft engines on a daily basis.  

In a report of VA examination in March 2007, a VA audiologist 
noted that the Veteran was claiming tinnitus, but reported 
that the Veteran denied that he had tinnitus.  There is no 
indication in the examination report that diagnostic testing 
was performed that would ascertain whether tinnitus was 
present.  

In a written statement to VA received in June 2007, the 
Veteran wrote that he had told the March 2007 VA examiner 
that he had experienced ringing in his ears since he was in 
the military.  He asserted that he had been exposed to high-
pitched aircraft noise or four straight years during active 
service and that he had experienced ringing in his ears ever 
since.  In a VA Form 9 received in March 2008, the Veteran 
again asserted that he had ringing in his ears that began 
during service.  

At an April 2009 Board hearing, the Veteran again asserted 
that he had ringing in his ears that was chronic and began 
during active service.  (See April 2009 Board hearing 
transcript (Tr.) at pages 13-14.)  The Veteran indicated that 
the March 2007 VA examiner had not asked him whether he had 
tinnitus.  An additional witness at the hearing, L.J., 
testified under oath that right after the VA examination the 
Veteran came into her office and told her that the VA 
examiner had not asked him about tinnitus or ringing in his 
ears during the examination.  (See Tr. at 7-8.)

In a May 2009 letter, J.H.S., M.D., a private physician 
practicing in the area of otorhinolaryngology at the Mayo 
Clinic, recounted the Veteran's history of noise exposure 
during service and the reports with respect to the Veteran's 
hearing contained in the service treatment records, including 
reports of audiological examinations.  He asserted that the 
Veteran's current bilateral tinnitus was at least as likely 
as not caused by inservice noise exposure.

The Board finds that the Veteran's accounts of acoustic 
trauma during service as an aircraft mechanic are credible 
and consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a).  The Board further finds the Veteran's 
consistent assertions of having experienced tinnitus from 
active service forward are credible, to include his testimony 
to this effect at his April 2009 Board hearing.  Because the 
March 2007 VA examiner's opinion that the Veteran did not 
have tinnitus was provided without any supporting clinical 
findings, and was inconsistent with the noted claim by the 
Veteran of tinnitus in the same report, her opinion is of 
essentially no probative value.  See, e.g., Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that 
the Board had properly discounted the probative value of a 
physician's opinion that had overlooked key pertinent medical 
evidence, and that the lack of a reasoned medical explanation 
is a significant factor in assessing the value of a medical 
opinion).  

By contrast, J.H.S., M.D., took a history from the Veteran, 
reviewed the service treatment records, and prepared a 
substantial analysis and rationale for his opinion.  
Additionally, the Board notes while the March 2007 VA 
examiner is an audiologist, Dr. J.H.S. is a physician who 
practices in a highly expert field of ear, nose and throat 
medicine at the Mayo Clinic.  For these reasons, the Board 
affords substantially greater probative weight to the May 
2009 medical opinion of J.H.S., M.D., as compared to the 
conclusory March 2007 opinion of the VA audiologist.  

In light of the foregoing, the Board finds that the 
preponderance of the competent medical evidence indicates 
that the Veteran has tinnitus that is at least as likely as 
not related to noise exposure during active service.  
Accordingly, entitlement to service connection for bilateral 
tinnitus is warranted.

Withdrawal of Appeal as to the Issue of Entitlement to 
Service Connection for Bilateral Hearing Loss

In April 2009, VA received from the Veteran a written 
statement and hearing testimony expressing his desire to 
withdraw his appeal as to the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss 
disability.  By regulation, his notice of disagreement and 
substantive appeal as to this issue are therefore deemed 
withdrawn as of that date.  See 38 C.F.R. § 20.204(c).  As a 
result, the Board currently lacks jurisdiction over the 
issue, and the appeal as to this issue is dismissed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

The appeal as to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for bilateral hearing loss disability 
is dismissed.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


